Citation Nr: 1428413	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include as secondary to service connected ear conditions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2012, the Veteran presented sworn testimony during a video-conference hearing in Waco, Texas, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for an acquired psychiatric disability to include as secondary to his service-connected ear conditions.  The Veteran was not provided a VA examination for this appeal, and the Board finds that such examination is warranted.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the acquired psychiatric disability, the Veteran currently has a diagnosis of mood disorder as noted in a September 2009 VA treatment note.  The Veteran is currently service connected for several ear conditions to include loss of equilibrium, claimed as dizziness associated with cholesteatoma, status post mastoidectomy; tinnitus associated with cholesteatoma, status post mastoidectory; cholesteatoma status post mastoidectomy; and bilateral hearing loss.  The Veteran's recent VA treatment records also memorialize the Veteran's complaints of depression which he relates to his loss of hearing, draining from his ears, and his dizziness.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether any currently acquired psychiatric disability is related to his service-connected ear conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with an appropriate VA examiner, to identify any current acquired psychiatric disabilities and to determine the whether any identified psychiatric disabilities are related to the Veteran's service connected ear conditions.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the VA evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

After taking a detailed history from the Veteran regarding his psychiatric symptoms and considering the pertinent information in the record in its entirety, the examiner is asked to (1) identify all acquired psychiatric disability and (2) to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any identified acquired psychiatric disability to include depression, was caused or aggravated by his service-connected ear conditions or is otherwise etiologically related to the Veteran's active service.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue entitlement to service connection for an acquired psychiatric disability to include as secondary to service-connected ear conditions.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

